                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

DANIEL HURLBUT                                                                         PLAINTIFF

v.                                Case No. 5:19-cv-00070-KGB

WILLIAM STRAUGHN, et al.                                                            DEFENDANTS

                                              ORDER

       Before the Court are the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney on January 7, 2020 (Dkt. No. 118). Judge Kearney

recommends that plaintiff Daniel Hurlbut’s claims be dismissed with prejudice. No objections

have been filed, and the deadline for filing objections has since passed. After careful consideration,

the Court agrees with Judge Kearney that Mr. Hurlbut’s claims should be dismissed. However,

the dismissal should be without prejudice.           See Gutierrez v. Gunderson, No. CIV.04-

2627(JRTJSM), 2008 WL 170009, at *2 (D. Minn. Jan. 16, 2008) (dismissing case based on the

failure to file a timely motion for substitution pursuant to Rule 25(a), but noting that dismissal

should be without prejudice because, among other things, it did not involve an adjudication on the

merits).

       Accordingly, the Court adopts the Proposed Findings and Recommendations as this

Court’s findings of fact and conclusions of law, except that the dismissal of Mr. Hurlbut’s claims

will be without prejudice (Dkt. No. 118). The Court dismisses without prejudice Mr. Hurlbut’s

complaint and amended complaint (Dkt. Nos. 2, 6). Further, the Court denies as moot the March

11, 2019, May 1, 2019, and July 10, 2019, Proposed Findings and Recommendations (Dkt. Nos.

7, 36, 79). Finally, the Court denies as moot all pending motions in this matter (Dkt. Nos. 10, 24,

50, 62, 92).
It is so ordered this 9th day of March, 2020.


                                                _________________________________
                                                Kristine G. Baker
                                                United States District Judge




                                         2
